Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-8, drawn to a system comprising: plural management devices performing communication; and plural terminal devices acquiring information about at least one battery and performing communication with at least one of the plural management devices, wherein the plural management devices and the plural terminal devices form plural groups, each including at least one management device and at least one terminal device, the plural groups include a first group and a second group, from among a first frequency band and a second frequency band different from the first frequency band, the first frequency band is assigned as an assigned frequency band of the first group, and the second frequency band Is assigned as an assigned frequency band of the second group, the management device included in the first group and the management device included in the second group each include a respective multi-band communication device performing communication using the first frequency band and the second frequency band, and the terminal device included in the first group and the terminal device included in the second group each include a respective specific communication device performing communication using the assigned frequency bands assigned to the respective groups to which subject terminal devices belong, disclosed in Figures 1-7 and 11-12, and Specification: page 2 line 16 to page 19 line 5 and page 29 line 27 to page 33 line 5, classified in H04J1/00.
II.  Claim 9, drawn to a communication system comprising: a first management device including: a first intermanagement communicator, a first management controller, and a first management wireless communicator; a first terminal device including: a first terminal wireless communicator, a first terminal controller, and a first battery; a second management device including: a second intermanagement communicator, a second , disclosed in Figures 1-6 and 8-12, and Specification: page 2 line 16 to page 16 line 22 and page 19 line 6 to page 33 line 5, classified in H04L45/22.
Inventions I and II are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect, are mutually exclusive and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Invention I is directed to a system comprising: plural management devices performing communication; and plural terminal devices acquiring information about at least one battery and performing communication with at least one of the plural management devices, wherein the plural management devices and the plural terminal devices form plural groups, each including at least one management device and at least one terminal device, the plural groups include a first group and a second group, from among a first frequency band and a second frequency band different from the first communication system comprising: a first management device including: a first intermanagement communicator, a first management controller, and a first management wireless communicator; a first terminal device including: a first terminal wireless communicator, a first terminal controller, and a first battery; a second management device including: a second intermanagement communicator, a second management controller, and a second management wireless communicator; a second terminal device including: a second terminal wireless communicator, a second terminal controller, and a second battery; wherein the first management device and the first terminal device form a first group initially operating in a first frequency band, wherein the second management device and the second terminal device form a second group initially operating in a second frequency band, wherein the communication system is configured to perform a monitoring process including: send an operation confirmation signal from the first management device to the second management device, determine that an operation response signal is received by the first management device from the second management device, determine that the operation response signal is NOT normal, set the first terminal wireless communicator to the second frequency band, send a transmission instruction signal, determine that a transmission response signal is received, store battery information, and determine that all terminal devices are processed.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F; 8:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
March 1, 2022